Exhibit 10.1

SIXTH OMNIBUS AMENDMENT

THIS SIXTH OMNIBUS AMENDMENT, dated as of March 14, 2019 (the “Amendment”) is
entered into among Jarden Receivables, LLC (“Jarden Receivables”), the
Originators party hereto (the “Originators”), NEWELL BRANDS INC., as Servicer
(the “Servicer”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a Managing Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender (the “Issuing Lender”)
and each Managing Agent party hereto.

W I T N E S S E T H :

WHEREAS, Jarden Receivables, as Borrower, the Servicer, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto as Committed Lenders, the financial institutions from time
to time party thereto as Managing Agents, the Issuing Lender, the Administrative
Agent, and PNC Capital Markets, as Structuring Agent, have entered into that
certain Loan and Servicing Agreement, dated as of October 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, Jarden Receivables, as Buyer, and the Originators from time to time
party thereto have entered into that certain Receivables Contribution and Sale
Agreement, dated as of October 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”);

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend certain provisions of the Loan Agreement and the
Sale Agreement as described below; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement, and if not defined therein, in the Sale Agreement.

Section 2. Amendments to the Loan Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Loan Agreement shall be
and hereby is amended as follows:

(a) Section 1.01 of the Loan Agreement is amended to insert the following new
definitions in appropriate alphabetical order:

“Hearthmark Business” means Hearthmark, LLC’s business of developing,
manufacturing, marketing, selling, and distributing plastic cutlery products
under the Diamond® and private label brands.

 



--------------------------------------------------------------------------------

“Hearthmark Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Hearthmark Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Hearthmark
Business, but excluding Receivables originated by Newell or Hearthmark, LLC in
connection with the Hearthmark Business which exist as of the date of the
Hearthmark Business Sale, and all Collections and Related Security with respect
thereto.

(b) The last sentence of Section 4.01(l) of the Loan Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (ii) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business, the Winter Sports Business, the Goody
Business, the Rawlings Business, the Miken Business, the Lifoam Business, the
Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Rawlings
Business Sale, the Miken Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
or the Shakespeare Business Sale, as applicable, collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively (which, in each case, shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports Business, the Goody Business, the
Rawlings Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Hearthmark Business and the Shakespeare
Business, respectively, out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (iii) for a period not to exceed twenty-five
(25) months after the consummation of the Decor Business Sale, collections of

 

- 2 -



--------------------------------------------------------------------------------

accounts receivable relating to the Decor Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
ten (10) Business Days of being deposited therein), (iv) for a period not to
exceed twenty-five (25) months after the consummation of the Tool Business Sale,
collections of accounts receivable relating to the Tool Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein), (v) for a period not to
exceed twelve (12) months after the consummation of the Triathlon Business Sale,
collections of accounts receivable relating to the Triathlon Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account within five (5) Business Days of being deposited therein), (vi) for a
period not to exceed eighteen (18) months after the consummation of the Consumer
Storage Business Sale, collections of accounts receivable relating to the
Consumer Storage Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account within five (5) Business Days of being
deposited therein), and (vii) amounts deposited in the Collection Account in
error, so long as the Servicer withdraws such amounts as contemplated in
Section 6.06, no funds other than the proceeds of Receivables are deposited to
any Deposit Account.

(c) Clause (2) of the second sentence of Section 5.01(j) of the Loan Agreement
is amended and restated to read as follows:

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of being deposited therein, (ii) for a period not to exceed the
earliest of (x) the related number of months agreed to by the applicable
Business Sellers and the final purchaser of the Lehigh Business, the Winter
Sports Business, the Goody Business, the Rawlings Business, the Miken Business,
the Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, by which
collections of accounts receivable relating to the Lehigh Business, the Winter
Sports Business, the Goody Business, the Rawlings Business, the Miken Business,
the Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, shall no longer
be deposited therein and (y) twenty-five (25) months after the consummation of
the Lehigh Business Sale, the Winter Sports Business Sale, the Goody Business
Sale, the Rawlings Business Sale, the Miken Business Sale, the Lifoam Business
Sale, the Playing Card Business Sale, the Pure Fishing Business Sale, the
Hearthmark Business Sale or the Shakespeare Business Sale, as applicable, in the
case of collections of accounts receivable relating to the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the

 

- 3 -



--------------------------------------------------------------------------------

Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which Newell is required to transfer
collections of accounts receivable relating to the Lehigh Business, the Winter
Sports Business, the Goody Business, the Rawlings Business, the Miken Business,
the Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein,
(iii) for a period not to exceed twenty-five (25) months after the consummation
of the Decor Business Sale, in the case of collections of accounts receivable
relating to the Decor Business, within ten (10) Business Days of being deposited
therein, (iv) for a period not to exceed twenty-five (25) months after the
consummation of the Tool Business Sale, in the case of collections of accounts
receivable relating to the Tool Business, within five (5) Business Days of being
deposited therein, (v) for a period not to exceed twelve (12) months after the
consummation of the Triathlon Business Sale, in the case of collections of
accounts receivable relating to the Triathlon Business, within five (5) Business
Days of being deposited therein, (vi) for a period not to exceed eighteen (18)
months after the consummation of the Consumer Storage Business Sale, in the case
of collections of accounts receivable relating to the Consumer Storage Business,
within five (5) Business Days of being deposited therein, and (vii) in the case
of all other amounts, within one (1) Business Day of being deposited therein.

(d) Subsection (o) of Section 5.01 of the Loan Agreement is amended and restated
to read as follows:

(o) Additional Undertaking. Promptly after becoming available, the Servicer
shall deliver to the Administrative Agent the final version of any “transfer and
servicing agreement” relating to the Hearthmark Business Sale.

(e) Subsection (h) of Section 5.02 of the Loan Agreement is amended and restated
to read as follows:

(h) Collections. No Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and (i) amounts owing to Newell Puerto Rico,
Ltd. in an amount not to exceed $2,000,000 in the aggregate in any calendar
month, (ii) in each case, for a period not to exceed twenty-five (25) months
(or, in the case of the Lehigh Business Sale, the Winter Sports Business Sale,
the Goody Business Sale, the Miken Business Sale, the Rawlings Business Sale,
the Lifoam Business Sale, the Playing Card Business Sale, the Pure Fishing
Business Sale, the Hearthmark Business Sale and the Shakespeare Business Sale,
for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of such
business by which collections of accounts receivable relating to such business
shall no longer be deposited therein and (y) twenty-five (25) months) after
consummation of the Lehigh Business Sale, the Decor Business Sale, the Tool
Business Sale, the

 

- 4 -



--------------------------------------------------------------------------------

Winter Sports Business Sale, the Goody Business Sale, the Miken Business Sale,
the Lifoam Business Sale, the Playing Card Business Sale, the Pure Fishing
Business Sale, the Shakespeare Business Sale, the Hearthmark Business Sale or
the Rawlings Business Sale, as applicable, collections of accounts receivable
relating to the Lehigh Business, the Decor Business, the Tool Business, the
Winter Sports Business, the Goody Business, the Miken Business, the Lifoam
Business, the Playing Card Business, the Pure Fishing Business, the Shakespeare
Business, the Hearthmark Business or the Rawlings Business, respectively,
(iii) for a period not to exceed twelve (12) months after consummation of the
Triathlon Business Sale, collections of accounts receivable relating to the
Triathlon Business, (iv) for a period not to exceed eighteen (18) months after
consummation of the Consumer Storage Business Sale, collections of accounts
receivable relating to the Consumer Storage Business and (v) amounts deposited
in the Collection Account in error, in each case, so long as the Servicer
withdraws such amounts as contemplated in Section 6.06. Except as provided in
Section 5.01(j) hereof or as may be required by the Administrative Agent
pursuant to the last sentence of Section 6.02(b), no Borrower Party will deposit
or otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Blocked Account Agreement.

(f) The first sentence of Section 6.06 of the Loan Agreement is amended and
restated to read as follows:

In the case of any remittances received in any Lock-Box or Deposit Account that
shall have been identified to the satisfaction of, or determined by, the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall, as applicable, remit such items to the
Person identified to, or determined by, it as being the owner of such
remittances (i) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business, the Winter Sports Business, the Goody
Business, the Rawlings Business, the Miken Business, the Lifoam Business, the
Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Rawlings
Business Sale, the Miken Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
and the Shakespeare Business Sale, as applicable, in the case of collections of
accounts receivable relating to the Lehigh Business, the Winter Sports Business,
the Goody Business, the Rawlings Business, the Miken Business, the Lifoam
Business, the Playing Card Business, the Pure Fishing Business, the Hearthmark
Business and the Shakespeare

 

- 5 -



--------------------------------------------------------------------------------

Business, as applicable, no later than the earliest of (x) the related number of
days agreed to by the applicable Business Sellers and the final purchaser of the
Lehigh Business, the Winter Sports Business, the Goody Business, the Rawlings
Business, the Miken Business, the Lifoam Business, the Playing Card Business,
the Pure Fishing Business, the Hearthmark Business and the Shakespeare Business,
respectively, by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, out of such Lock-Box or Deposit
Account and (y) ten (10) Business Days of being deposited therein, (ii) for a
period not to exceed twenty-five (25) months after the consummation of the Decor
Business Sale, in the case of collections of accounts receivable relating to the
Decor Business, within ten (10) Business Days of being deposited therein,
(iii) for a period not to exceed twenty-five (25) months after the consummation
of the Tool Business Sale, in the case of collections of accounts receivable
relating to the Tool Business, within five (5) Business Days of being deposited
therein, (iv) for a period not to exceed twelve (12) months after the
consummation of the Triathlon Business Sale, in the case of collections of
accounts receivable relating to the Triathlon Business, within five (5) Business
Days of being deposited therein, (v) for a period not to exceed eighteen
(18) months after the consummation of the Consumer Storage Business Sale, in the
case of collections of accounts receivable relating to the Consumer Storage
Business, within five (5) Business Days of being deposited therein, and (xi) in
the case of all other amounts, within one (1) Business Day after such
identification or determination.

(g) Section 7.01(g) of the Loan Agreement is amended and restated to read as
follows:

(i) the average of the Dilution Trigger Ratios for such Monthly Period and the
two (2) immediately preceding Monthly Periods shall exceed 14.0%;

(ii) the average of the Delinquency Ratios for such Monthly Period and the two
(2) immediately preceding Monthly Periods shall exceed 8.5%;

(iii) the average of the Default Ratios for such Monthly Period and the two
(2) immediately preceding Monthly Periods shall exceed 4.5%; or

(iv) the average of the Days Sales Outstanding for such Monthly Period and the
two (2) immediately preceding Monthly Periods shall exceed 90 days;

 

- 6 -



--------------------------------------------------------------------------------

(h) Schedule IV to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Schedule IV hereto.

(i) Schedule VII to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Schedule VII hereto.

Section 3. Amendments to the Sale Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Sale Agreement shall be
and hereby is amended as follows:

(a) The last sentence of Section 2.1(l) of the Sale Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
four (4) Business Days of being identified as such in accordance with
Section 4.1(i)), (ii) in each case, for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody Business , the Miken Business, the Rawlings Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Miken
Business Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
and the Shakespeare Business Sale, respectively, collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively (which, in each case, shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports Business, the Goody Business, the
Rawlings Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Hearthmark Business and the Shakespeare
Business, respectively, out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (iii) for a period not to exceed twenty-five
(25)

 

- 7 -



--------------------------------------------------------------------------------

months after the consummation of the Decor Business Sale, collections of
accounts receivable relating to the Decor Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
ten (10) Business Days of being deposited therein), (iv) for a period not to
exceed twenty-five (25) months after the consummation of the Tool Business Sale,
collections of accounts receivable relating to the Tool Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein, (v) for a period not to
exceed twelve (12) months after the consummation of the Triathlon Business Sale,
collections of accounts receivable relating to the Triathlon Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account within five (5) Business Days of being deposited therein), (vi) for a
period not to exceed eighteen (18) months after the consummation of the Consumer
Storage Business Sale, collections of accounts receivable relating to the
Consumer Storage Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account within five (5) Business Days of being
deposited therein), and (vii) amounts deposited in any Deposit Account in error,
no funds other than the proceeds of Receivables of such Originator are deposited
to any Deposit Account of such Originator.

(b) Clause (2) of the second sentence of Section 4.1(i) of the Sale Agreement is
amended and restated to read as follows:

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of receipt or deposit, (ii) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Miken
Business Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
and the Shakespeare Business Sale, respectively, in the case of collections of
accounts receivable relating to the Lehigh Business, the Winter Sports Business,
the Goody Business, the Rawlings Business, the Miken Business, the Lifoam
Business, the Playing Card Business, the Pure Fishing Business, the Hearthmark
Business and the Shakespeare Business, respectively, no later than the earliest
of (x) the related number of days agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody

 

- 8 -



--------------------------------------------------------------------------------

Business, the Rawlings Business, the Miken Business, the Lifoam Business, the
Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which Newell is required to transfer
collections of accounts receivable relating to the Lehigh Business, the Winter
Sports Business, the Goody Business, the Rawlings Business, the Miken Business,
the Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein,
(iii) for a period not to exceed twenty-five (25) months after the consummation
of the Decor Business Sale, in the case of collections of accounts receivable
relating to the Decor Business, within ten (10) Business Days of being deposited
therein, (iv) for a period not to exceed twenty-five (25) months after the
consummation of the Tool Business Sale, in the case of collections of accounts
receivable relating to the Tool Business, within five (5) Business Days of being
deposited therein, (v) for a period not to exceed twelve (12) months after the
consummation of the Triathlon Business Sale, in the case of collections of
accounts receivable relating to the Triathlon Business, within five (5) Business
Days of being deposited therein, (vi) for a period not to exceed eighteen
(18) months after the consummation of the Consumer Storage Business Sale, in the
case of collections of accounts receivable relating to the Consumer Storage
Business, within five (5) Business Days of being deposited therein, and (vii) in
the case of all other amounts, within one (1) Business Day of being deposited
therein.

(c) Subsection (f) of Section 4.2 of the Sale Agreement is amended and restated
to read as follows:

(f) Collections. Except for (i) amounts owing to Newell Puerto Rico, Ltd. in an
amount not to exceed $2,000,000 in the aggregate in any calendar month, (ii) in
each case, for a period not to exceed twenty-five (25) months (or, in the case
of the Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale,
the Winter Sports Business Sale, the Goody Business Sale, the Miken Business
Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing Card
Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale and
the Shakespeare Business Sale, for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of such business by which collections of accounts
receivable relating to such business shall no longer be deposited therein and
(y) twenty-five (25) months) after consummation of the Lehigh Business Sale, the
Decor Business Sale, the Tool Business Sale, the Winter Sports Business Sale,
the Goody Business Sale, the Miken Business Sale, the Lifoam Business Sale, the
Playing Card Business Sale, the Pure Fishing Business Sale, the Shakespeare
Business Sale, the Hearthmark Business Sale or the Rawlings Business Sale, as
applicable, collections of accounts receivable relating to the Lehigh Business,
the Decor Business, the Tool Business, the Winter Sports Business, the Goody
Business, the Miken Business, the Lifoam Business, the Playing Card Business,
the Pure Fishing Business, the Shakespeare Business, the Hearthmark Business or

 

- 9 -



--------------------------------------------------------------------------------

the Rawlings Business, respectively, (iii) in each case, for a period not to
exceed twelve (12) months after consummation of the Triathlon Business Sale,
collections of accounts receivable relating to the Triathlon Business (iv) for a
period not to exceed eighteen (18) months after consummation of the Consumer
Storage Business Sale, collections of accounts receivable relating to the
Consumer Storage Business and (v) amounts deposited in the Collection Account in
error, such Originator will not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to any Deposit Account cash or cash proceeds
other than Collections. Except as provided under Section 4.1(i) or as may be
required by the Administrative Agent, such Originator will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Blocked Account Agreement.

(d) Exhibit III to the Sale Agreement is hereby amended and restated in its
entirety as set forth on Exhibit III hereto.

Section 4. Conditions to Amendment. Subject to Section 5 below, this Amendment
shall become effective and be deemed effective as of the date first written
above (the “Amendment Effective Date”) upon the satisfaction of the following
conditions precedent:

(a) Jarden Receivables, each Originator, the Servicer, the Administrative Agent,
the Issuing Lender and the Managing Agents party hereto shall have executed and
delivered this Amendment.

(b) The Administrative Agent shall have received the Monthly Report for the
Monthly Period ended February 28, 2019, calculated after giving effect to
Section 4 below.

(c) The Administrative Agent shall have received a duly executed Amendment Fee
Letter and all fees payable thereunder.

(d) The Administrative Agent shall have received a duly executed Reaffirmation,
Consent and Acknowledgment of the Performance Undertaking in the form attached
hereto.

(e) The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

Section 5. Acknowledgment and Agreement. Each of the Administrative Agent, the
Issuing Lender, the Managing Agents and the Committed Lenders hereby
acknowledges and agrees that upon the occurrence of the Amendment Effective
Date, Section 2(g) of this Amendment shall be deemed to be effective as of
February 28, 2019, and the Monthly Report with respect to the Monthly Period
ended February 28, 2019, shall reflect the determination of compliance with
Section 7.01(g) of the Loan Agreement as amended by this Amendment.

 

- 10 -



--------------------------------------------------------------------------------

Section 6. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Loan Agreement
and the Sale Agreement, as amended, shall remain in full force and effect. Upon
the effectiveness of this Amendment, (i) Jarden Receivables and the Servicer
each hereby reaffirms all covenants, representations and warranties made by it
in the Loan Agreement and the Sale Agreement, as applicable, to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Loan Agreement or
the Sale Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be, and any references to such agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be, a reference to such agreement as amended hereby.

Section 7. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 8. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC BY: SUNBEAM PRODUCTS, INC. ITS: MANAGER AND SOLE MEMBER
By:  

/s/ Bradford R. Turner

  Name:   Bradford R. Turner   Title:   Chief Legal and Administrative Officer
and Corporate Secretary NEWELL BRANDS INC.,   as Servicer By:  

/s/ Bradford R. Turner

  Name:   Bradford R. Turner   Title:   Chief Legal and Administrative Officer
and Corporate Secretary

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE ORIGINATORS: BRK BRANDS, INC. THE COLEMAN COMPANY, INC. GRACO CHILDREN’S
PRODUCTS INC. HEARTHMARK, LLC IGNITE USA, LLC LIFOAM INDUSTRIES, LLC MARMOT
MOUNTAIN, LLC NEWELL BRANDS INC. RUBBERMAID COMMERCIAL PRODUCTS LLC RUBBERMAID
INCORPORATED SANFORD, L.P. SHAKESPEARE COMPANY, LLC SUNBEAM PRODUCTS, INC. THE
YANKEE CANDLE COMPANY, INC. By:  

/s/ Bradford R. Turner

  Name:    Bradford R. Turner   Title:      Chief Legal and Administrative
Officer
               and Corporate Secretary

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE UNITED STATES PLAYING CARD COMPANY,

as an Originator

By:  

/s/ Bradford R. Turner

  Name: Bradford R. Turner   Title: Secretary

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent and as   a Managing
Agent By:   /s/ Christopher Blaney   Name: Christopher Blaney   Title: Senior
Vice President

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and as a Managing
Agent By:   /s/ Isaac Washington   Name: Isaac Washington   Title: Vice
President

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,   as a Managing Agent By:   /s/ Veronica L. Gallagher  
Name: Veronica L. Gallagher   Title: Authorized Signatory

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Managing Agent By:   /s/ Yasuhiro Okada   Name: Yasuhiro Okada   Title:
Director

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Managing Agent By:   /s/ David Morley Name:   David Morley
Title:   Vice President

SIGNATURE PAGE TO SIXTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Newell Brands Inc., heretofore executed and delivered to the
Administrative Agent a Performance Undertaking dated October 3, 2016. The
undersigned hereby acknowledges and consents to the Sixth Omnibus Amendment
dated as of the date hereof, and confirms that its Performance Undertaking, and
all obligations of the undersigned thereunder, remains in full force and effect.
The undersigned further agrees that the consent of the undersigned to any other
amendment or modification to the Loan Agreement or the Sale Agreement or any of
the Facility Documents referred to therein (each as existing on the date hereof)
shall not be required as a result of this consent having been obtained. The
undersigned acknowledges that the administrative agent, the Issuing Lender and
the Managing Agents are relying on the assurances provided herein in entering
into the Amendment set forth above.

Dated As of March 14, 2019.

 

NEWELL BRANDS INC. BY:   /s/ Bradford R. Turner   NAME: Bradford R. Turner  
TITLE: Chief Legal and Administrative               Officer and Corporate
Secretary